Citation Nr: 0908111	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
ganglion cyst of the left (minor) wrist from August 16, 2004 
to April 14, 2006, and to an evaluation in excess of 10 
percent from April 15, 2006.  

2.  Entitlement to a compensable initial evaluation for 
allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from July 31, 1996 to August 
15, 2004, from September 7, 2004 to January 15, 2005, and 
from April 15, 2005 to April 14, 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the RO 
which, in pertinent part, granted service connection for 
ganglion cyst of the left wrist and allergic rhinitis, each 
rated noncompensably disabling; effective from August 16, 
2004.  The Veteran filed a timely appeal of this decision 
seeking compensable initial disability ratings.

By rating action in September 2006, the RO assigned an 
increased disability rating of 10 percent for ganglion cyst 
of the left wrist; effective from April 15, 2006, the day 
following his last discharge from service.  The RO's decision 
also temporarily discontinued the Veteran's service-connected 
benefits during the periods of his return to active duty 
service from September 7, 2004 to January 15, 2005, and from 
April 15, 2005 to April 14, 2006.  See 38 C.F.R. 
§ 3.654(a)(2008).

In September 2008, a hearing was held at the RO before the 
undersigned acting member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran had active service from July 31, 1996 to 
August 15, 2004, from September 7, 2004 to January 15, 2005, 
and from April 15, 2005 to April 14, 2006.  

3.  From August 16, 2004 to September 6, 2004, and from 
January 16, 2005 to April 14, 2005, the Veteran's ganglion 
cyst of the left (minor) wrist was manifested by subjective 
complaints of pain without limitation of motion, arthritis or 
other objective findings; additional functional limitation 
due to pain or during flare-ups commensurate with the 
criteria for a compensable evaluation was not demonstrated.  

4.  Since April 15, 2006, the Veteran's ganglion cyst of the 
left (minor) wrist has been manifested by pain and some 
limitation of motion; additional functional limitation due to 
pain or during flare-ups commensurate with favorable or 
unfavorable ankylosis is not demonstrated.  

5.  Since service connection was established, the Veteran's 
allergic rhinitis has been manifested by seasonal symptoms 
without polyps or greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for ganglion 
cyst on the left (minor) wrist from August 16, 2004, to April 
14, 2006, and to an evaluation in excess of 10 percent from 
April 15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.654, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5215-7819 (2008).  

2.  The criteria for an initial compensable evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.159, 3.654, 
4.3, 4.97, Diagnostic Code 6522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

Prior to initial adjudication of the claims herein, a letter 
dated in October 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra.  

In addition, a March 2006 letter advised the Veteran as to 
the disability rating and effective date elements of his 
claims.  See Dingess, supra.  The claims were readjudicated, 
and supplemental statements of the case (SSOC) were 
promulgated in July 2006, January 2007, and July 2008.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Board has considered the recent holding of the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") that for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder, or of greater interference with 
work or activities of daily life is required to support a 
claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  
In any event, the Veteran was subsequently provided 
additional notice under the holding in Vazquez-Flores by 
letter dated in June 2008.  

The Veteran's service treatment records and all VA and 
service department medical records have been obtained and 
associated with the claims file.  The Veteran was examined by 
VA several times during the pendency of this appeal and 
testified at a personal hearing before the undersigned in 
September 2008.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(finding staged ratings appropriate also in cases where the 
appeal was not as to the initial rating assigned after 
service connection is established).  

A. Ganglion Cyst of the Left Wrist

Initially, it should be noted that the Veteran's service-
connected ganglion cyst of the left (minor) wrist does not 
have a specific diagnostic code.  When a veteran is diagnosed 
with an unlisted condition, it must be rated under a closely 
related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2008).  

In this case, the Veteran's ganglion cyst of the left (minor) 
wrist was assigned a noncompensable evaluation pursuant to 
Diagnostic Codes 7819-5215; effective from April 16, 2004.  
In September 2006, the RO granted an increased disability 
rating to 10 percent based on a findings of painful motion in 
the left wrist. 

Under Diagnostic Code 7819, benign skin neoplasms are to be 
rated based on impairment of function.  Diagnostic Codes 
7801, 7802, 7803, 7804, and 7805 provide criteria for 
evaluation of disfigurement based on characteristics of such 
disfigurement, which include scars that are adherent, uneven, 
or exceed certain sizes, abnormalities of skin or soft tissue 
that extend over a large area, limitation of motion due to 
scarring, pain on examination of scars, or frequent loss of 
covering of skin over scars.

Diagnostic Code 5215, used in rating limitation of motion in 
the wrist, provides for a 10 percent rating for either the 
minor or major extremity with dorsiflexion of less than 15 
degrees or palmer flexion limited in line with the forearm.  
The regulations define normal range of motion for the wrist 
as dorsiflexion (extension) to 70 degrees, palmer flexion to 
80 degrees, ulnar deviation to 45 degrees, and radial 
deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2008).  

As indicated above, the claim for a higher evaluation for the 
ganglion cyst of the left (minor) wrist arises from an 
original claim of service connection.  The Veteran has been 
assigned different evaluations for different periods of time 
during the pendency of the appeal.  Therefore, the Board must 
consider whether he is entitled to a compensable evaluation 
from the initial grant of service connection effective August 
16, 2004 to April 14, 2006; and to an evaluation in excess of 
10 percent since April 15, 2006, the day after his final 
discharge from the service.  

On initial VA examination in October 2004, the Veteran 
reported that his wrist didn't bother him much unless he did 
push-ups in the ordinary way.  He said that he could still do 
push-ups by extending his arms to prevent hyperextension of 
the wrist.  He said that hyper extending his wrist caused him 
some pain, but that it was brief.  He denied any swelling, 
locking, weakness or lack of endurance.  He took no 
medications for his wrist and said that his disability did 
not have any affect on his occupation or daily activities.  
On examination, there was a nontender, ganglion cyst over the 
dorsal aspect measuring 1/2-inch in diameter.  Strength and 
range of motion of the left wrist was normal and there was no 
evidence of pain or discomfort on motion.  Repetitive 
movement against resistance did not decrease range of motion 
or function of the wrist.  X-ray studies of the left wrist 
were normal.  The diagnoses included ganglion cyst on the 
left wrist.  

Service department records showed that the Veteran was seen 
for pain in the left wrist in January 2005, and that he 
underwent excision of the ganglion cyst in June 2005.  

When examined by VA in March 2006, the Veteran reported 
intermittent, non-radiating pain on the dorsal radial aspect 
of the left wrist.  He reported stiffness and weakness, but 
denied any swelling or locking.  He said that most of his 
pain was with dorsal flexion of the wrist and that it lasted 
for about five minutes, but that it did not impair his 
ability to perform routine daily functions or cause any lost 
time at work.  On examination, there was a well-healed, 
nontender, 2.2-cm scar on the mid-dorsal aspect of the left 
wrist which was mildly hyperpigmented.  There was no edema, 
ecchymosis, or erythema.  Dorsiflexion was to 50 degrees, 
palmer flexion to 65 degrees, radial deviation to 15 degrees, 
and ulnar deviation to 35 degrees with pain at the end points 
of dorsiflexion and palmer flexion.  Strength was 4.5/5 and 
there was no further weakness or pain with repetitive 
movement.  

The Veteran's complaints and the clinical findings on VA 
joint and general examinations in October 2006 were 
essentially the same as on the March 2006 examination.  
Dorsiflexion was to 55 degrees, palmer flexion to 65 degrees, 
radial deviation was to 15 degrees and ulnar deviation was to 
40 degrees with pain at the end points of dorsiflexion and 
palmer flexion.  The examiner indicated that there was no 
additional limitation with repetitive movement due to pain, 
fatigue, incoordination, weakness, or lack of endurance.  The 
surgical scar was well-healed and not tender or depressed, 
and there was no adherence or tissue loss.  X-ray studies of 
the left wrist were normal.  

i. Compensable Evaluation from August 16, 2004 to April 15, 
2006

Initially, the Board notes that the September 2006 RO 
decision properly discontinued the Veteran's service-
connected benefits during the periods of time in which he 
returned to active duty service: from September 7, 2004 to 
January 15, 2005, and from April 15, 2005 to April 14, 2006.  
See 38 C.F.R. § 3.654(a)(2008).  Thus, the Board shall focus 
on the remaining applicable periods of the assigned 
noncompensable initial rating, i.e. from August 16, 2004 to 
September 6, 2004, and from January 16, 2005 to April 14, 
2005.  

From August 16, 2004 to September 6, 2004, and from January 
16, 2005 to April 14, 2005, the clinical evidence of record 
did not show any actual or functional limitation of motion in 
the left wrist commensurate with the criteria for a 
compensable evaluation under the rating criteria described 
above.  The objective findings on VA examination in October 
2004, showed that the Veteran had full and painless range of 
motion in the left wrist.  While the Veteran was seen for 
left wrist pain while on active duty in January 2005, and 
underwent excision of the ganglion cyst in June 2005, also 
while on active duty status, the objective findings during 
service did not show a limitation of motion to the degree 
necessary for a compensable evaluation at anytime prior to 
April 15, 2006.  In fact, at no time during the pendency of 
this appeal, has the Veteran demonstrated an actual 
limitation of motion in the wrist to the extent necessary for 
a compensable evaluation.  

As noted above, when examined by VA in October 2004, the 
Veteran's only complaint with regard to his left wrist was 
some pain on hyperextension of the wrist that was "brief."  
He had full and painless range of motion in the wrist and 
there was no evidence of any additional functional 
impairment.  The Veteran specifically denied any swelling, 
locking, weakness or lack of endurance and said that his 
disability did not have any affect on his occupation or daily 
activities.  In addition, the examiner noted that the Veteran 
had good strength in the wrist and that there was no 
additional functional limitation of motion on repetitive 
movement.  Absent evidence of an actual or functional 
limitation of dorsiflexion to 15 degrees or less or palmer 
flexion in line with the forearm, there is no basis for the 
assignment of a compensable evaluation prior to April 14, 
2006.  

ii. Evaluation in excess of 10 percent from April 15, 2006

In this case, although actual limitation of motion in the 
left wrist has never been shown to be limited to palmer 
flexion in line with the forearm or dorsiflexion to less than 
15 degrees, it would appear that the RO assigned the 10 
percent evaluation in September 2006; effective from April 
15, 2006, the day following the Veteran's discharge from 
service, based on the totality of actual and functional loss 
of use due to pain.  

As to an evaluation in excess of 10 percent, the Board notes 
that a 10 percent evaluation is the highest schedule rating 
possible under this rating code.  Therefore, a higher rating 
under Diagnostic Code 5215, is not possible.  If the 
Veteran's wrist was ankylosed, an increased rating could be 
assigned under Diagnostic Code 5214.  However, the medical 
evidence does not show any ankylosis or impairment of the 
left wrist commensurate with ankylosis.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure").  Therefore, consideration of a 
rating under Diagnostic Code 5214 is not warranted.  

When the maximum schedular rating is in effect for loss of 
motion of a joint, and the disability does not meet the 
criteria for a higher evaluation under any other applicable 
Diagnostic Code (after all other potential Diagnostic Codes 
have been considered), further consideration of functional 
loss may not be required.  Johnston v. Brown, 10 Vet. App. 80 
(1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

Also for application to the Veteran's disability are the 
rating criteria pertaining to scars.  However, the medical 
evidence of record since the initial grant of service 
connection shows that Veteran's surgical scar is well-healed 
and non-tender, and there is no evidence of scar ulceration 
or limitation of motion due to the scar.  Thus, no additional 
evaluation is warranted under the Diagnostic Codes governing 
the rating of scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804 (2008).  

As previously stated, the Board does not find evidence that 
the evaluations assigned for the ganglion cyst of the left 
(minor) wrist should be increased for any other separate 
period based on the facts found during the whole appeal 
period.  The evidence of record during the course of the 
applicable appeal period supports the conclusion that he is 
not entitled to additional increased compensation during any 
time within the appeal period, other than as noted.  The 
Board therefore finds that the evidence is insufficient to 
show that the Veteran had a worsening of his ganglion cyst of 
the left (minor) wrist such that a compensable evaluation is 
warranted prior to April 15, 2006, or that a rating in excess 
of 10 percent is warranted from April 15, 2006, which was the 
day following his discharge from service.  

B. Allergic Rhinitis

The Veteran is service-connected for rhinitis.  He is not 
service-connected for sinusitis or any respiratory disorder.  
As such, only the symptoms associated with his rhinitis may 
be considered in assigning a disability rating.  As indicated 
above, the Veteran is assigned a noncompensable evaluation 
for allergic rhinitis under Diagnostic Code 6522, which 
provides for a 30 percent evaluation for rhinitis with 
polyps, and a 10 percent evaluation for rhinitis without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

In this case, while the evidence indicates that the Veteran 
suffers from seasonal allergic rhinitis with associated 
symptoms, including some difficulty breathing through his 
sinuses, the objective evidence of record, including his 
service treatment records, do not show any polyps or 
obstruction of both nasal passages greater than 50 percent or 
complete blockage in one passage, at anytime during the 
pendency of this appeal.  When examined by VA in October 
2004, the Veteran denied any purulent discharge, headaches or 
interference with breathing.  On examination, his sinuses 
were not tender, there was no swelling or purulent discharge, 
and no decrease in airflow through either nostril.  Except 
for some obstruction of nasal passages, the objective 
findings on VA examination in October 2006 were essentially 
unchanged from the prior examination.  The Veteran's sinuses 
were not tender and there was no evidence of polyps or 
purulent discharge.  The examiner noted some interference 
breathing though his nose, but indicated that obstruction of 
the nasal passages was less than 49 percent.  

The Board is not unsympathetic to the Veteran's seasonal 
allergy problems or the fact that he takes medications to 
help alleviate his symptoms.  However, the Board is 
constrained by VA regulations which require objective 
findings of polyps or obstruction of the nasal passages to 
the degree described above.  Absent objective findings 
showing a severity of symptoms to the required degree, there 
is no basis for the assignment of a compensable evaluation.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).  

Finally, the Veteran has been assigned ratings for his 
ganglion cyst of the left (minor) wrist and allergic rhinitis 
based on the clinical and diagnostic findings demonstrated on 
examinations during the pendency of his appeal.  The evidence 
does not show, however, that his disabilities have been more 
or less disabling than reflected in the evaluations assigned 
for each disability at anytime during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  


ORDER

An initial compensable evaluation for ganglion cyst of the 
left wrist from August 16, 2004 to April 14, 2006, and to an 
evaluation in excess of 10 percent from April 15, 2006, is 
denied.  

An initial compensable evaluation for allergic rhinitis is 
denied.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


